  1    JULYN M. PARK (CSB No. 213429)
       DEIRDRE M. DIGRANDE (CSB No. 199766)
  2    LOCKHART PARK, LLP
       4655 Old Ironsides Drive, Suite 250
  3    Santa Clara, CA 95054-1854
       Tel: (408) 416-2929
  4    Fax: (855) 368-1020
       Email: jpark@lockhartpark.com
  5            ddigrande@lockhartpark.com

  6    SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
       LAW OFFICES OF SELWYN D. WHITEHEAD
  7    4650 Scotia Avenue
       Oakland, CA 94605
  8    Tel: (510) 632-7444
       Fax: (510) 856-5180.
  9    Email: selwyn@selwynwhitehead.com

10     Attorneys for Creditors
       JEFF and AMALIA HANNA
11
       ARASTO FARSAD (CSB No. 273118)
12     NANCY WENG (CSB No. 251215)
       FARSAD LAW OFFICE, P.C.
13     1625 The Alameda, Suite 525
       San Jose, CA 95126
14     Tel: (408) 641-9966
       Fax: (408) 866-7334
15     Emails: farsadlaw1@gmail.com
               nancy@farsadlaw.com
16
       Attorneys for Debtor/Debtor-in-Possession
17     MORDECHAI KOKA

18                               UNITED STATES BANKRUPTCY COURT

19                               NORTHERN DISTRICT OF CALIFORNIA

20                                           SAN JOSE DIVISION

21

22     In re:                                              Bk. No. 20-50469-SLJ

23     MORDECHAI KOKA,                                     Chapter 11

24                                                         JOINT STIPULATION TO CLAIM
                  Debtor/Debtor-in-Possession.             AMOUNT AND REMOVAL OF HEARING
25                                                         ON DEBTOR’S OBJECTION TO PROOF
                                                           OF CLAIM NO. 9 [DKT. NO. 73] FROM
26                                                         CALENDAR

27                                                         The Hon. Stephen L. Johnson
                                                           Bankruptcy Court Judge
28
                                                       -1-
             Joint Stipulation Re Claim Amount & Hearing on Debtor’s Objection to Proof of Claim No. 9
Case: 20-50469 Doc# 90 Filed: 10/21/20              Entered:
                                             Case No.          10/21/20 12:07:00 Page 1 of 3
                                                      20-50469-SLJ
  1    TO THE UNITED STATES BANKRUPTCY COURT, THE OFFICE OF THE UNITED
       STATES TRUSTEE, THE DEBTOR, AND ALL OTHER INTERESTED PARTIES AND
  2    THEIR COUNSEL OF RECORD:
  3             Debtor/Debtor-in-Possession MORDECHAI KOKA (“Debtor”) and creditors JEFF

  4    HANNA and AMALIA HANNA (“Creditors”; collectively “the Parties”), by and through their

  5    respective counsel of record, request that the Court approve their joint stipulation to the following

  6    terms:

  7             (1) Debtor agrees to amend Item 4.11 on Schedule F (Dkt. No. 57) to read “Undisputed”;

  8             (2) Debtor agrees to withdraw his Objection to Proof of Claim No. 9 [Dkt. No. 73];

  9             (3) The Parties agree and request that Proof of Claim No. 9 be deemed timely filed;

10              (4) Creditors agree to file an amended proof of claim in the amount of $84,941.50;

11              (5) The Parties agree to treatment of an amendment to Proof of Claim No. 9 in the amount

12     of $84,941.50;

13              (6) The Parties agree and request that the hearing on Debtor’s Objection to Proof of Claim

14     No. 9, currently set for Wednesday, October 21, 2020 at 2:00 p.m., be vacated and removed from

15     the Court’s calendar.

16              IT IS SO STIPULATED.

17                                                         Respectfully submitted,

18     Dated: October 21, 2020                             FARSAD LAW OFFICE, P.C.

19

20                                                         /s/ Nancy Weng
                                                               Nancy Weng
21                                                             Attorneys for Debtor/Debtor-in-Possession
                                                               MORDECHAI KOKA
22

23     Dated: October 21, 2020                             LOCKHART PARK, LLP

24

25                                                         /s/ Julyn M. Park
                                                               Julyn M. Park
26                                                             Attorneys for Creditors
                                                               JEFF HANNA and AMALIA HANNA
27

28
                                                       -2-
             Joint Stipulation Re Claim Amount & Hearing on Debtor’s Objection to Proof of Claim No. 9
Case: 20-50469 Doc# 90 Filed: 10/21/20              Entered:
                                             Case No.          10/21/20 12:07:00 Page 2 of 3
                                                      20-50469-SLJ
  1

  2                                            CERTIFICATION

  3           I, Deirdre M. Digrande, am the ECF user whose identification and password are being

  4    used to file this Joint Stipulation to Claim Amount and Removal of Hearing on Debtor’s

  5    Objection to Proof of Claim No. 9 [Dkt. No. 73] from Calendar. In compliance with Local Rule

  6    5005-2(c), I hereby attest that Nancy Weng has concurred in this filing.

  7    Dated: October 21, 2020                             LOCKHART PARK, LLP

  8

  9                                                        /s/ Deirdre M. Digrande
                                                               Deirdre M. Digrande
10                                                             Attorneys for Creditors
                                                               JEFF HANNA and AMALIA HANNA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-
             Joint Stipulation Re Claim Amount & Hearing on Debtor’s Objection to Proof of Claim No. 9
Case: 20-50469 Doc# 90 Filed: 10/21/20              Entered:
                                             Case No.          10/21/20 12:07:00 Page 3 of 3
                                                      20-50469-SLJ
